                                                                                     10/24/2019
                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 ROBERT J. MATHEWSON, JR.,                          CV 18-00059-GF-BMM-JTJ

                Plaintiff,

          vs.                                                  ORDER

 CORE CIVIC CORPORATION (aka
 CORRECTIONS CORPORATION OF
 AMERICA), CHIEF BRENT MADRID,
 LT. BUSHMAN-WEAVER, and KARI
 ALSTEAD (aka KARI KENYON),

                Defendants.

      Plaintiff Robert Mathewson, a prisoner proceeding without counsel, has filed

a Request for Grant of Motion in Limine Prohibiting Defendant’s Use of

Mathewson’s Criminal Records and Mental Health Notes and Treatment at Trial.

(Doc. 66.) Defendants did not respond to the Motion. Pursuant to Local Rule

7.1(d)(1)(B)(ii), “failure to file a response brief may be deemed an admission that

the motion is well-taken.” With regard to the issues at bar, the Court does not see

the relevance of introducing Mr. Mathewson’s criminal convictions and mental

health records at trial. The motion in limine will be granted with the caveat that

should this matter go to trial Judge Morris will have the final say on all evidentiary

issues.



                                          1
      Based upon the foregoing, the Court issues the following:

                                      ORDER

      Mr. Mathewson’s Motion in Limine (Doc. 66) is GRANTED subject to

Judge Morris’s evidentiary rulings at trial.

      DATED this 24th day of October, 2019.


                                   /s/ John Johnston
                                 John Johnston
                                 United States Magistrate Judge




                                          2
